Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
The prior art of record cited by the Applicants and by the Examiner do not teach or suggest the following limitation:
subsequent to completion of multi-connectivity of a change procedure between a first and second base stations (known as role change), a UE (User Equipment communicating) with both the first and second base stations, using the first cipher key for downlink communications of the first base station and a second cipher key of the second base station for downlink communications of the second base station, as indicated in independent claims 1, 25 and 34. 

None of the following closest prior art discloses the above limitation, especially the following closest references:
Jamadagni, et al. US 20140241317 A1. Discloses 
 A MME sends a handover request containing the cryptographically unique key (KeNB) to a second base station (eNB-2). The eNB-2 sends an acknowledgement message in response to the handover request. Once the acknowledgement is received, the MME sends a partial offloading/Handover command to the eNB-1; the partial offloading/Handover command includes an indication for dual connectivity. Accordingly, the eNB-1 issues a partial handover command to the UE. The UE derives the cryptographically unique keys for the eNB-2 based on 

Jang et al. US 20200053600 A1.
A terminal generates the K_RRC_enc(1), K_RRC_int(1), and K_UP_enc(1) security keys by deriving the KeNB* (1g-45). Thereafter, the terminal performs a random access procedure (1g-50) with the target base station, and performs the uplink and downlink transmission/reception to/from the source base station and the target base station (1g-55 to 1g-70). At this time, however, the new K_RRC_enc(1), K_RRC_int(1), and K_UP_enc(1) security keys are generated, but communication is still performed using the K_RRC_enc(0), K_RRC_int(0), and K_UP_enc security keys in this state. Paragraph [0166].

Tenney et al, US 20200022032 A1
Tenney discloses that during a role change, a UE and the network are able to process packets according to a split between sublayers of the PDCP layer. This results in the UE operating with a dual PDCP entity, with certain functions that are different between the PCell and the PSCell. In the split bearer, the source node (operating as PCell) may handle PDCP sequence number assignment and robust header compression (RoHC), before passing the packet to the target node (operating as PSCell), in the downlink direction; the target node may then handle ciphering and header addition. For the uplink direction, the target node handles deciphering and header removal before passing the packet to the source node for upper sublayers of the PDCP layer, where the source node handles header decompression and PDCP ciphering, before passing the packet (PDCP PDU) to the target node (operating as PSCell), in the downlink direction; the target node may then deliver the PDCP PDU to the RLC layer for OTA transmission. For the uplink direction, the target node handles RLC layer functions before passing the packet to the source node for PDCP layer, where the source node handles deciphering, header decompression, PDCP sequence number .management and packet reordering. The following description of FIG. 8A focuses on the case where UE operates with a dual PDCP entity. Paragraph [0092].

Sharma et al. US 20200107189 A1.
Sharma discloses a secondary network access node is to change role and become a master network access node; wherein a terminal device may receive an RRC Reconfiguration message instructing the terminal device of a change the role of a secondary network access node changing to a master network access node. Since the terminal device is already layer 1 synchronised to the secondary network access node (e.g. through a random access procedure performed as part of the initial secondary network access node configuration), the terminal device is able to transmit packets on uplink to the secondary network access node, now taking the role of master network access node, on, for example, grant-free resources. Packets in the terminal device's layer 2 buffer may, however, be ciphered using the previous master network access node key, and so similar principles to those described above may be adopted to allow for these to be deciphered in the network.  Paragraph [0105].

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        3/17/2021